Case 1:20-cv-02956-AMD-RML Document 22 Filed 09/05/20 Page 1 of 1 PageID #: 257




                                                                                       ROBERT H. PEES
                                                                                       +1 212.872.1072/fax: +1 212.872.1002
                                                                                       rpees@akingump.com




                                                  September 5, 2020

 VIA ELECTRONIC COURT FILING

 Honorable Judge Ann M. Donnelly
 U.S. District Court in the Eastern District of New
 York
 225 Cadman Plaza East, Rm. 4G
 Brooklyn, NY 11201

        Re:     Pozniak v. Shwartsman, Case No. 20-cv-02956-AMD-RML

 Dear Judge Donnelly,

        Our firm represents petitioner Natalia Pozniak (the “Petitioner”) in the above-named
 matter. As the court is aware, Petitioner had a court-ordered deadline to submit her Reply in
 Support of Petition under the Hague Convention for the Return of the Child (the “Reply”) on or
 before September 4, 2020.

         Yesterday evening, we attempted to file the Reply, Petitioner’s supporting declaration
 (the “Declaration”), and a related Motion for Judicial Notice and Extension of Comity (the
 “Motion”) with corresponding exhibits through ECF, but were informed by our internal clerks
 that the system was down for maintenance without notice. We attempted to contact ECF and this
 Court’s chambers by telephone, but were not able to reach anyone. After informing respondent
 Vladimir Shwartsman’s counsel of the technical difficulties, we provided him with courtesy
 copies of the Reply, the Declaration, the Motion, and all related exhibits by email yesterday
 evening.

        We now respectfully request that this Court accept the Reply and supporting papers. We
 thank the Court for its consideration, and its continued attention to this matter.

                                                           Respectfully,

                                                                     /s/ Robert H. Pees

                                                           Robert H. Pees

 cc:    Marcus A. Nussbaum, Esq.



                One Bryant Park | New York, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
